Citation Nr: 0844513	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska




THE ISSUES

1.  Entitlement to service connection for a claim left ear 
hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a low 
back injury.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral knee 
condition.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from October 1997 to 
October 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO.  

The Board notes that in an unappealed June 2003 rating action 
the RO, inter alia, denied service connection for a low back 
disability, right ear hearing loss, and a bilateral knee 
disability.  

In a statement dated in February 2005, the veteran applied to 
reopen his claims of service connection for a low back 
disorder, a right ear hearing loss, and a bilateral knee 
condition.  

In a June 2005 rating action, the RO determined that new and 
material evidence had not been received to reopen these 
previously denied claims.  

However, in an October 2005 rating action and the Statement 
of the Case (SOC) issued in April 2006, the RO reviewed the 
claims on a de novo basis.  

Regardless of the RO's determination that new and material 
evidence had or had not been submitted, the Board must make 
its own determination of whether new and material evidence 
has been received.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).  

The Board notes that the RO initially and mistakenly reviewed 
the claim of service connection for a left ear hearing loss 
on the basis of finality, in the June 2005 rating action.  

As the RO eventually reviewed the issue of service connection 
for a left ear hearing loss on a de novo basis, the veteran 
will not be prejudiced by the Board's review of this matter.  

The issues of new and material evidence to reopen the claims 
of service connection for a right ear hearing loss and a low 
back disorder, as well as, service connection for a bilateral 
knee disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have impaired left ear 
hearing that meets the VA criteria for compensation.  

2.  In an unappealed June 2003 rating action, the RO denied 
service connection for a bilateral knee condition. 

3.  Since the June 2003 decision denying service connection 
for a bilateral knee condition, the added evidence, not 
previously considered, is not cumulative in nature in that it 
does raise a reasonable possibility of substantiating the 
claim.  



CONCLUSIONS OF LAW

1.  The claim of service connection for left hearing loss 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for a bilateral knee 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must notify a veteran of the 
evidence and information that is necessary to both reopen his 
claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

While the letters sent to the veteran in March 2005 and March 
2006 regarding his application to reopen claims of service 
connection did not comply with the dictates outlined in Kent, 
in light of the fact that the claim has been reopened, the 
Board does not find that the veteran is prejudiced.  

Otherwise, a review of the record reveals that all 
appropriate notice and development has been accomplished.  In 
sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements from the veteran, a December 
2005 private audiology report, service medical records, VA 
outpatient records, and reports of VA examinations conducted 
in March and September 2005.  


Service connection for left ear hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 110, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to the claimed left ear hearing loss, the record 
does not support a conclusion that the veteran has current 
disability for VA compensation purposes.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The service treatment records show that the veteran's hearing 
was tested in December 1996, prior to induction, as well as, 
in October 2001, prior to separation.  His hearing testing 
was essentially within normal limits, and no complaints were 
recorded.  

At VA examination in September 2005, his testing revealed 
speech recognition ability of 94 percent in the left ear.  
Further, the pure tone threshold test results do not meet the 
regulatory definition for hearing loss disability.  The 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz were 5, 10, 15, and 25, respectively, in the 
left ear.  The VA audiologist noted that the results were not 
indicative of left ear hearing disability as defined by VA.  

Significantly, a private audiologist also indicated that the 
veteran had normal hearing, bilaterally, except at a very 
high frequency.  This audiologist indicated that it was quite 
likely that it had its onset during military service.  

While there is evidence of high frequency hearing loss above 
4000 hertz; this is not considered within the definition of 
hearing loss as defined by VA.  

Accordingly, the claim of service connection for left ear 
hearing loss must be denied on this record.  


New and material evidence to reopen a claim for a bilateral 
knee  condition.

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  

In June 2003, the RO, inter alia, denied service connection 
for a bilateral knee disability.  The veteran did not perfect 
a timely appeal to this decision.  Thus, the decision is 
final, and it may only be reopened by submission of new and 
material evidence.  

The evidence considered at the time of the final rating 
decision included incomplete service medical records and 
statements of the veteran.  

In a statement dated in February 2005, the veteran filed an 
application to reopen his claims for service connection for a 
bilateral knee disability.  

The pertinent evidence associated with the claims file since 
the June 2003 decision includes the veteran's written 
statements, a private audiology report, additional service 
medical records, and the reports referable to his VA 
treatment and examinations.  

The basis for the June 2003 prior final rating decision 
denial of service connection for a bilateral knee disability 
was that there was no showing of treatment or injury to the 
knees during service.  

In considering the evidence received since the June 2003 
denial, the recently received service medical records relate 
that the veteran sought treatment for bilateral knee pain 
during service.  

Therefore, considering this new evidence, it is material as 
it does raise a reasonable possibility of substantiating his 
claim of service connection for a bilateral knee disability.  

The Board concludes that the additional material does 
constitute new and material evidence sufficient to reopen the 
claim of service connection for a bilateral knee disorder.  



ORDER

The claim of service connection for left ear hearing loss is 
denied by operation of law.  

As new and material evidence has been presented to reopen the 
claim of service connection for a bilateral knee condition is 
reopened, the appeal to this extent allowed subject to 
further action as discussed hereinbelow.  



REMAND

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
further examination is required in this case.

As noted, in reviewing an application to reopen a claim of 
service connection, the Court has held that the VA must 
notify a veteran of the evidence and information that is 
necessary to both reopen his claim and to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The letters sent to the veteran in March 2005 and March 2006 
regarding his application to reopen claims of service 
connection for a low back condition and a right ear hearing 
loss did not comply with the dictates outlined in Kent.  
Further, the SOC failed to list the law and regulations that 
apply to reopening claims based on new and material evidence.  

Accordingly, the remaining claims are REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
specific information or specific evidence 
needed to reopen the claims of service 
connection for a low back condition and 
right ear hearing loss claims based on 
new and material evidence.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request an updated list of the doctors 
and health care facilities that have 
treated him for his bilateral knee 
disability.  All records of the treatment 
afforded to the veteran from all the 
sources listed by him that are not 
already on file should be obtained and 
associated with the file.  

3.  The veteran also should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of a claimed 
bilateral knee disorder.  All indicated 
studies or testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the entire 
record, the examiner should offer an 
opinion as to whether the veteran has 
current knee disability that can be 
linked to service.  

4.  Following completion of all indicated 
development, the RO should again review 
the claims in light of the evidence of 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) (which includes law 
and regulations that pertain to reopening 
claims based on new and material 
evidence) and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


